PER CURIAM.
Jeremy Carter appeals a circuit court order denying his petition for writ of mandamus. Carter petitioned the circuit court to compel the Broward County Sheriffs Office (BSO) and the health care provider for the sheriffs office to comply with his request for a copy of his medical records while he was an inmate at the jail.
BSO’s counsel indicated that it never received the records request possibly because it was sent to the wrong mailing address and because it was addressed to the previous health care provider, not the current provider. However, BSO had responded to a separate records request that was sent to the same address. BSO indicated that it was willing to treat the mandamus petition as an initial records request. The circuit court denied the petition based on BSO’s response.
On appeal, Carter argues the circuit court should have granted the petition because BSO admitted receiving other mail at the same address. BSO maintains that Carter is not entitled to a writ of mandamus because he did not prove that BSO actually received the records request. In addition, BSO claims that the issue is moot because, after the petition was denied, the health care provider sent Carter his medical records. However, Carter says that he has never received his records.
We reverse and remand for the circuit court to determine whether Carter has received his medical records. If not, the mandamus petition should be granted. BSO was aware of the records request at least since it was ordered to respond to the mandamus petition, and Carter has agreed to pay the costs of duplication and to sign a release.

Reversed and Remanded.

GUNTHER, WARNER and HAZOURI, JJ., concur.